By the majority opinion of this court it is conceded that the Bankers Trust Company has no legal claim to the funds in question, and neither has the Soviet Russian government. The funds belong to the Russian Reinsurance Company. By a decree of the Soviet government, which we refuse to recognize, that company has been put out of business, and its property confiscated, in so far as Soviet laws and decrees can be executed. The stockholders who own this money have no means whatever of acting, except through the agents whom they have appointed, to wit, the directors. The company is still in existence; the directors are still entitled to act, and would act within the domain of Russia, but for the decrees of the Soviets. The so-called government has tried to put a stop to all these things. We refuse to recognize its acts. What then must be the logical conclusion? It is that the property here belonging to the Russian Reinsurance Company should be paid to the directors, or the plaintiff, Rasor, as their duly authorized representative. Our courts are justly sensitive about giving force and effect to the decrees of confiscation scattered broadcast by the Russian government. And yet by such a decision as this, we are accomplishing I fear, by indirection, that which we say we would not do directly. If the Bankers Trust Company has no right to this money, and neither the Russian Reinsurance *Page 170 
Company, nor its directors, nor its stockholders have any right to it which they can enforce here, what is to become of the money? Shall the Bankers Trust Company hold it until our country shall officially recognize Russia? If so, under the decisions which this court has made, Soviet Russia may then be entitled to the funds. I consider that our decision has the tendency to give force and effect to these unrecognized decrees of the present Russian officials. The fear, which is apparently the only basis for our present decision, that the Bankers Trust Company may in some way be called upon to pay this money twice is in my judgment so very remote, so far from the realm of possibility, that I would rather see the money go now to the persons entitled to it.
HISCOCK, Ch. J., CARDOZO and POUND, JJ., concur with LEHMAN, J.; CRANE, J., reads dissenting opinion; McLAUGHLIN and ANDREWS, JJ., not sitting.
Judgment reversed, etc.